The undersigned have reviewed the record and the prior Decision and Order filed by Deputy Commissioner Ford. The appealing party has not shown good ground to receive further evidence or amend the Decision and Order.
                               ***********
Based upon all of the competent evidence of record, the undersigned makes the following:
 FINDINGS OF FACT
1. On 5 April 1999, plaintiff was housed at the Harnett Correctional Institution.
2. On 5 April 1999, plaintiff requested that a dental cavity be filled.
3. On 6 May 1999 plaintiff received the first of two necessary dental cleanings before the filling work was possible.
4. Plaintiff was transferred to the Hyde Correctional Institution on 15 June 1999.
5. Plaintiff received the dental filling on 31 July 1999.
6. Any delay in filling plaintiffs cavity was the result of plaintiffs transfer and/or the teeth cleanings plaintiff required before any filling work could be done.
                               ***********
The foregoing findings of fact and conclusions of law engender the following additional
 CONCLUSIONS OF LAW
1. Plaintiff received reasonable dental care. There was no negligence on the part of any employee of defendant in diagnosing, arranging, or performing the filling work on plaintiff.
2. Plaintiff suffered no damages or injury as a result of the alleged unreasonable delay in the filling work performed on plaintiff.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the undersigned enters the following
 ORDER
1. Under the law, plaintiffs claim must be, and the same is hereby, DENIED.
2. Each side shall bear its own costs.
This is the ___ day of March, 2001.
                                   S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER